FILED
                           NOT FOR PUBLICATION
                                                                             MAR 13 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHERRI R. ROBERTS, AKA Sherri                    No.   14-36038
Roberts,
                                                 D.C. No. 1:12-cv-00083-SEH
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

LAME DEER PUBLIC SCHOOLS,
District No. 6,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted March 9, 2017**
                                Portland, Oregon

Before: O’SCANNLAIN, FISHER, and FRIEDLAND, Circuit Judges.

      Sherri R. Roberts appeals from the district court’s grant of summary

judgment dismissing her Section 1983 procedural due process claim relating to her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
termination by Lame Deer Public Schools. Because the facts are known to the

parties, we repeat them only as necessary to explain our decision.

                                            I

      Roberts argues that the district court erred in granting Lame Deer Public

School’s summary judgment motion after determining her procedural due process

claim was foreclosed by claim preclusion. She also argues that the district court

erred when it concluded that even if preclusion did not bar her claim, her claim

fails on the merits because she was accorded adequate procedural due process.

                                           A

      Roberts argues that the combination of the post-termination arbitration

hearing and the statutory limits on judicial review of its result violates her

procedural due process rights. Her attorney argued before the district court that

“there has been no effective review by an independent judicial body on the merits

of this case” and that this lack of merits review of the arbitration is “an egregious

violation of her due process rights.”

      Roberts could have brought this procedural due process claim in Montana

state court when she challenged the arbitrator’s decision there. See Roberts v. Lame

Deer Pub. Sch. Dist. No. 6, 314 P.3d 647 (Mont. 2013). Instead, she chose only to

attempt to vacate the arbitration decision when she filed her previous lawsuit. Id.


                                           2
Therefore, claim preclusion bars her from litigating a claim that she could have

raised in an earlier proceeding. See Palomar Mobilehome Park Ass’n v. City of San

Marcos, 989 F.2d 362, 364 (9th Cir. 1993); Hollister v. Forsythe, 918 P.2d 665,

667 (Mont. 1996).

                                           B

      Even if Roberts’ claim was not barred by claim preclusion, the district court

correctly concluded that she was accorded adequate procedural due process. She

received a hearing before she was terminated. She was able to challenge her

termination in arbitration, as mandated by the collective bargaining agreement to

which she was a party. Roberts, 314 P.3d at 648. After losing, she was then

permitted to challenge the arbitrator’s decision in court. Id. She did so in state

court and lost. Id. at 650. She received more than adequate procedural due process.

Montana law did not give her a right to a court hearing on the merits post-

arbitration. Id. at 649–50. In addition, Montana’s statute limiting judicial review of

arbitration decisions, Mont. Code Ann. §§ 27-5-312, -313, does not violate the

Constitution; in fact the statute is in many ways identical to its (constitutional)

federal version, 9 U.S.C. § 10. See Southland Corp. v. Keating, 465 U.S. 1, 11

(1984); see also In re Wal-Mart Wage & Hour Emp’t Practices Litig., 737 F.3d
1262, 1268 (9th Cir. 2013) (“Through § 10 of the [Federal Arbitration Act],


                                            3
Congress attempted to preserve due process while still promoting the ultimate goal

of speedy dispute resolution.” (citing Kyocera Corp. v. Prudential-Bache Trade

Servs., Inc., 341 F.3d 987, 998 (9th Cir. 2003) (“The [] grounds [in § 10] afford an

extremely limited review authority, a limitation that is designed to preserve due

process but not to permit unnecessary public intrusion into private arbitration

procedures.” (alterations in Wal-Mart)))).

                                          II

      The judgment of the district court is AFFIRMED.




                                          4